Exhibit 2.1 AGREEMENT OF MERGER AND PLAN OF REORGANIZATION By and Among AUTO SEARCH CARS, INC. (a Nevada corporation), AUTO SEARCH CARS ACQUISITION CORP. (a Delaware corporation), and CURAXIS PHARMACEUTICAL CORPORATION (a Delaware corporation) February 8, 2010 TABLE OF CONTENTS Page 1. The Merger. 1 1.1 Merger 1 1.2 Effective Time 1 1.3 Certificate of Incorporation, By-laws, Directors and Officers. 2 1.4 Assets and Liabilities 2 1.5 Manner and Basis of Converting Shares. 2 1.6 Surrender and Exchange of Certificates 3 1.7 Fractional Shares 3 1.8 Company Options and Warrants 4 1.9 Parent Common Stock 4 1.10 Cancelation of Parent Common Stock 4 1.11 Operation of Surviving Corporation. 5 1.12 Further Assurances 5 2.Representations and Warranties of the Company 5 2.1 Organization, Standing, Subsidiaries, Etc. 5 2.2 Qualification 5 2.3 Capitalization of the Company 5 2.4 Indebtedness 6 2.5 Company Stockholders 6 2.6 Corporate Acts and Proceedings 6 2.7 Compliance with Laws and Instruments 6 2.8 Binding Obligations 6 2.9 Broker’s and Finder’s Fees 7 2.10 Financial Statements 7 2.11 Changes 7 2.12 Employees 7 2.13 Tax Returns and Audits 8 2.14 Title to Property and Encumbrances 8 2.15 Insurance Coverage 8 2.16 Litigation 8 2.17 Licenses 8 2.18 Interested Party Transactions 8 2.19 Environmental Matters 9 3. Representations and Warranties of Parent and Acquisition Corp. 9 3.1 Organization and Standing 10 3.2 Corporate Authority 10 3.3 Broker’s and Finder’s Fees 10 3.4 Capitalization of Parent 10 3.5 Acquisition Corp. 11 3.6 Validity of Shares 11 3.7 SEC Reporting and Compliance 11 3.8 Financial Statements 12 3.9 Governmental Consents 12 3.10 Compliance with Laws and Other Instruments 13 i 3.11 No General Solicitation 13 3.12 Binding Obligations 13 3.13 Absence of Undisclosed Liabilities 13 3.14 Changes 13 3.15 Tax Returns and Audits 14 3.16 Employee Benefit Plans; ERISA 14 3.17 Litigation 15 3.18 Interested Party Transactions 15 3.19 Questionable Payments 16 3.20 Obligations to or by Stockholders 16 3.21 Assets and Contracts 16 3.22 Employees 17 3.23 Disclosure 17 4. Additional Representations, Warranties and Covenants of the Stockholders 17 5. Conduct of Businesses Pending the Merger. 18 5.1 Conduct of Business by the Company Pending the Merger 18 5.2 Conduct of Business by Parent and Acquisition Corp. Pending the Merger 19 6. Additional Agreements. 19 6.1 Access and Information 19 6.2 Additional Agreements 20 6.3 Publicity 20 6.4 Appointment of Directors 20 6.5 Parent Name Change and Exchange Listing 21 7. Conditions of Parties’ Obligations. 21 7.1 Parent and Acquisition Corp. Obligations 21 7.2 Company Obligations 23 8. Non-Survival of Representations and Warranties 25 9. Amendment of Agreement 25 10.Definitions 25 11.Closing 29 12.Termination Prior to Closing. 29 12.1 Termination of Agreement 29 12.2 Termination of Obligations 30 13.Miscellaneous. 30 13.1 Notices 30 13.2 Entire Agreement 31 13.3 Expenses 31 13.4 Time 31 13.5 Severability 31 13.6 Successors and Assigns 31 13.7 No Third Parties Benefited 31 13.8 Counterparts 31 13.9 Recitals, Schedules and Exhibits 31 13.10 Section Headings and Gender 31 13.11 Governing Law 32 ii LIST OF SCHEDULES Company Disclosure Schedules 2.3 Capitalization 2.5 Voting Trusts 2.10 Financial Statements 2.11 Changes/Indebtedness 2.14 Liens 2.16 Litigation 2.18 Interested Party Transactions Parent Disclosure Schedules 3.4 Outstanding Options and Other Convertible Securities 3.7 SEC Reporting 3.14 Changes/Indebtedness iii AGREEMENT OF MERGER AND PLAN OF REORGANIZATION THIS AGREEMENT OF MERGER AND PLAN OF REORGANIZATION is made and entered into on February 8, 2010, by and among AUTO SEARCH CARS, INC., a Nevada corporation (the “Parent”), AUTO
